DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments and remarks filed 10 November 2021.
Claims 1-19 are pending. 

Response to Arguments
Applicant’s arguments, see page 8 of the remarks filed 10 November 2021, with respect to the rejections of claims 1-19 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn. 

Applicant’s arguments, see pages 8-11 of the remarks filed 10 November 2021, with respect to the rejections of claims 1-19 under 35 U.S.C. 103 have been fully considered but are not persuasive.  

On page 10, the applicant argues that “Applicant respectfully submits that the cited combination of references does not teach or suggest the above discussed features of claim 1. For instance, in cited paragraph [0080], Bedros merely discloses that ‘a large face size in the facial image can indicate that an individual associated with the facial image is closer to the camera than a small face size in the facial image.’ However, Bedros does not teach or suggest ‘…the face being one of a plurality of persons’ faces, the persons coming near a camera that generates the image data’ and ‘change computational resources…based on the analysis result and the internal information, which is related to the analysis result observed at a later time.”
However, the examiner respectfully disagrees, because Bedros teaches the newly added limitations in the claim. For example, 
a) regarding the new limitation of “the face being one of a plurality of persons’ faces, the persons coming near a camera that generates the image data,” the previous office action cited Bedros as teaching:
a large face size in the facial image can indicate that an individual associated with the facial image is closer to the camera than a small face size in the facial image” ([0080], Lines 5-8, emphasis added).
	As such, Bedros teaches a facial image containing at least two, or a plurality of faces: a first face having a large face size that is closer to the camera, and a second face having a small face size which is further from the camera. This teaching is further evidenced in following citation:
“A large amount of data can be processed by facial recognition programs, for example, a camera can acquire a number (e.g., hundreds, thousands) of frames of a particular scene that the camera is monitoring, which can then be processed by the facial recognition program to determine an identity and/or location of one or more individuals in each frame, for example. The amount of data included in the number of frames can cause the complexity of processing operations to increase, which in turn can slow the speed at which the facial recognition program can identify and/or locate one or more of the individuals in each frame ([0011], Lines 1-11, emphasis added).
	Thus, it is clear that Bedros teaches determining or analyzing frames of a camera containing one or more (a plurality) of individual faces in each frame. Therefore, Bedros teaches the limitation in question.
	b) regarding the new limitation “change computational resources…based on the analysis result and the internal information, which is related to the analysis result observed at a later time,” the examiner respectfully points to the following citation:
“Alternatively, and/or in addition, when the facial image does not pass at least one of the first number of quality analysis filters, the facial image can be stored in a memory. Storing the facial image in the memory can allow for the facial image to be referenced and/or later analyzed” ([0038], Lines 4-9, emphasis added).
	As such, Bedros teaches storing facial images internally that are too small for analysis at the present time, so that they may analyzed at a later time, thereby teaching the new limitation of allocating processing resources based on facial images that are to be analyzed. When the stored facial images are infra, to accommodate the requirements of the analysis of the stored images.
	Therefore, in light of Bedros’s teaching of both new limitations, the examiner has found the applicant’s argument to be not persuasive.

On pages 10-11, the applicant argues that claims 10 and 15 are allowable due to their similarity to claim 1, and further that the dependent claims are allowable by virtue of their dependencies. However, since claim 1 is not allowable as demonstrated supra, these arguments are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10-12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bedros et al. Pub. No.: US 2013/0243268 A1 (hereafter “Bedros”), in view of Frojdh et al. Pub. No.: 2013/0177219 A1 (hereafter “Frojdh”), in view of Wilms et al. Patent No.: US 9,860,569 B1 (hereafter “Wilms”).

Bedros and Frojdh were cited in the previous PTO-892 dated 10 August 2021. Wilms was cited in the IDS filed 19 January 2021.

Regarding claim 1, Bedros teaches the invention substantially as claimed, including:
An analysis system, comprising:
a memory that stores a set of instructions; and one or more processors configured to execute the set of instructions ([0065], Lines 1-5: Memory 330 can also store executable instructions such as, for example, computer (i.e., “processor”) readable instructions (e.g., software), for face image  to:
perform analysis processing that includes at least a pre-stage step and a post-stage step, the pre-stage step detecting a face from image data ([0010], Lines 3-12: One or more embodiments include detecting a facial image in an image that has been acquired by a camera that monitors a scene, passing the facial image through a number of quality analysis filters that include a number of quality analysis factors (i.e., detecting a facial image and passing the facial image through filters represents a “pre-stage step” that detects a face from an image)…and submitting the facial image to a facial recognition program upon a determination that the facial image has passed the number of quality analysis filters (i.e., facial recognition program represents a “post-stage step”))…the face being one of a plurality of persons’ faces, the persons coming near a camera that generates the image data ([0011], Lines 1-11: A large amount of data can be processed by facial recognition programs, for example, a camera can acquire a number (e.g., hundreds, thousands) of frames of a particular scene that the camera is monitoring, which can then be processed by the facial recognition program to determine an identity and/or location of one or more individuals in each frame, for example. The amount of data included in the number of frames can cause the complexity of processing operations to increase, which in turn can slow the speed at which the facial recognition program can identify and/or locate one or more of the individuals in each frame);
observe a first result of the analysis processing in the pre-stage step as internal information, the first result relating to the face being detected which has a size being smaller than a standard size ([0040], Lines 1-2: Face size can be a first quality analysis factor associated with a first quality analysis filter (i.e., filtering is part of the “pre-stage step”). [0041], Lines 5-8: An image that does not have a requisite face size (i.e., requisite face size represents a “standard size” to which the size of a detected face is compared) for processing by the facial recognition program can be discarded and/or stored in the memory (i.e., storing an image of a face that does not have the requisite face size in internal memory represents storing the image as “internal information” that is not to be submitted to the facial recognition program)) when the face is far from a camera that generates the image data ([0080], Lines 5-8: A large face size in the facial image can indicate that an individual associated with the facial i.e., smaller face sizes are further away from the camera));
observe a second result of the analysis processing in the pre-stage step as an analysis result, the second result relating to the face being detected which has a size being equal to or larger than the standard size ([0048], Lines 1-4: At block 106, the method includes submitting the facial image to a facial recognition program upon a determination that the facial image has passed the number of quality analysis filters (i.e., passing a quality analysis filter associated with face size means that the facial image has a size equal to, or larger than, the requisite face size)) when the face is close to the camera ([0080], Lines 5-8: A large face size in the facial image can indicate that an individual associated with the facial image is closer to the camera than a small face size in the facial image (i.e., larger face sizes are closer the camera))...
	computational resources allocated to the post-stage step based on the analysis result and the internal information ([0041], Lines 8-13: In discarding the facial image and/or storing the facial image in memory, minimal processing resources can be used because the processing involved with determining that the face size is too small in the facial image is less intensive than processing the facial image with the facial recognition program (i.e., processing resources are used by, and therefore “allocated to” the facial recognition program representing the “post stage step” and are based on the amount of facial images to be processed by the facial recognition program and the amount of facial images stored for later processing (see [0038]))), which is related to the analysis result observed at a later time ([0038], Lines 4-9Alternatively, and/or in addition, when the facial image does not pass at least one of the first number of quality analysis filters, the facial image can be stored in a memory. Storing the facial image in the memory can allow for the facial image to be referenced and/or later analyzed (i.e., facial analysis at a “later” time is based on the analysis of images stored internally in memory)).

	While Bedros teaches a pre-stage step and a post-stage step, where the post-stage step comprises a facial recognition program that performs analysis on a facial image to establish an identity, Bedros does not explicitly recite:
perform analysis processing that includes at least a pre-stage step and a post-stage step, the pre-stage step detecting a face from image data, the post-stage step extracting a characteristic quantity from the face being detected.

However, Frojdh teaches:
perform analysis processing that includes at least a pre-stage step and a post-stage step, the pre-stage step detecting a face from image data ([0045], Lines 1-2: In a determine subset step 21 (i.e., “pre-stage step”), a subset of the image is determined. In this case, the subset represents a face), the post-stage step extracting a characteristic quantity from the face being detected ([0047], Lines 1-3: In an extract face step 23 (i.e., “post-stage step”), face data (i.e., “characteristic quantity”) is extracted from the subset of the image. This face data is of a format which could later be used for face recognition).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Frojdh’s teaching of processing image data including a pre-stage step of detecting a face, and a post-stage step of extracting face data, with Bedros’ teaching of processing image data including a pre-stage step of detecting a face, and a post-stage analysis step, with a reasonable expectation of success, since they are analogous face recognition systems that similarly employ multiple stages or steps. Such a combination results in a system that employs a pre-stage step that detects a facial image and filters the facial image, and submits the facial image to a post-stage step, as in Bedros, wherein the post-stage step extracts face data for use in facial identification, as in Frojdh. One of ordinary skill would have been motivated to make this combination so that facial detection accuracy may be improved with extracted face data (Frojdh, [0009]).

While Bedros teaches storing facial images internally in memory to be analyzed later ([0038]), and conserving processing resources used by facial recognition program to process face images ([0041]), and further Frojdh teaches resource requirements increasing as larger numbers of face data sets are analyzed ([0061]), the combination of Bedros and Frojdh does not explicitly recite:
change computational resources allocated to the post-stage step based on the analysis result and the internal information.

However, Wilms teaches:
change computational resources allocated to the post-stage step based on the analysis result and the internal information (Column 5, Lines 16-41: An amount of processing capacity (e.g., virtual CPU (Central Processing Unit) units) used to process one video segment included in a set of video segments may differ from an amount of processing capacity used to process another video segment included in the set of video segments…The video processing service 106 may be configured to calculate an estimated amount of processing load (e.g., a number of virtual CPU units) that may be used to process video segments included in a video segment set. Column 5, Lines 56-67: After an estimated processing load has been calculated for each video segment included in a video file 118, the video processing service 106 may be configured to schedule the video segments for processing (i.e., video segments are processed in a “post-stage” video processing step following a pre-stage, or analysis step (see Column 3, Lines 30-33)) according to the estimated processing load for the video segments and the processing capacity in software containers 122. More specifically, the video segments may be processed using software containers 122 that execute a video processing application and each software container 122 may be configured with a processing capacity that substantially matches the estimated processing capacity used to process an individual video segment with a defined processing load (i.e., different processing load, due to, for example, the facial images for processing, and the stored facial images for later processing, as in Bedros, is used to determine different, or “changed” amounts of processing capacity to allocate to each software container used to process the processing load)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Wilms’ teaching of changing allocated resources used to process computational loads of video segments in a post-stage step, with the combination of Bedros and Frojdh’s teaching of using allocated resources to process computational loads of video segments containing facial images, with a reasonable expectation of success, since they are analogous video processing systems 

Regarding claim 2, Bedros teaches:
execute the set of instructions to determine in the pre-stage step whether the face being detected has the size being equal to or larger than the standard size ([0048], Lines 1-4: At block 106, the method includes submitting the facial image to a facial recognition program upon a determination that the facial image has passed the number of quality analysis filters (i.e., passing a quality analysis filter associated with face size means that the facial image has a size equal to, or larger than, the requisite face size)).

Regarding claim 3, Wilms teaches:
execute the set of instructions to change the computational resources allocated (Column 5, Lines 16-41: An amount of processing capacity (e.g., virtual CPU (Central Processing Unit) units) used to process one video segment included in a set of video segments may differ from an amount of processing capacity used to process another video segment included in the set of video segments…The video processing service 106 may be configured to calculate an estimated amount of processing load (e.g., a number of virtual CPU units) that may be used to process video segments included in a video segment set. Column 5, Lines 56-67: After an estimated processing load has been calculated for each video segment included in a video file 118, the video processing service 106 may be configured to schedule the video segments for processing (i.e., video segments are processed in a “post-stage” video processing step following a pre-stage, or analysis step (see Column 3, Lines 30-33)) according to the estimated processing load for the video segments and the processing capacity in software containers 122. More specifically, the video segments may be processed using software containers 122 that execute a video i.e., processing capacity allocated to video processing steps differs, or changes, from video segment to video segment)). 

Bedros further teaches:
computational resources allocated based on the size of the face observed in the pre-stage step ([0041], Lines 8-13: In discarding the facial image and/or storing the facial image in memory, minimal processing resources can be used because the processing involved with determining that the face size is too small in the facial image is less intensive than processing the facial image with the facial recognition program (i.e., processing resources are used by, and therefore “allocated to” the facial recognition program representing the “post stage step” and are based at least in part on a how many facial images have been determined to be not too small in a given video segment)).

Regarding claim 5, Bedros teaches:
execute the set of instructions to output the analysis result being the second result of the analysis processing in the pre-stage step to the post-stage step ([0048], Lines 1-4: At block 106, the method includes submitting the facial image to a facial recognition program upon a determination that the facial image has passed the number of quality analysis filters (i.e., passing a quality analysis filter associated with face size means that the facial image has a size equal to, or larger than, the requisite face size, or in other words, is a “second result” and is submitted, or “output” to a post-filter facial recognition program step), and store the internal information being the first result of the analysis processing in the pre-stage step ([0041], Lines 5-8: An image that does not have a requisite face size (i.e., requisite face size represents a “standard size” to which the size of a detected face is compared) for processing by the facial recognition program can be discarded and/or stored in the memory (i.e., facial images smaller than a requisite size represent “first results” and are stored in memory)).

Regarding claims 10-12, and 14, they are method claims reciting limitations substantially similar to those of system claims 1-3, and 5 respectively. They are therefore rejected for at least the same rationale.

Regarding claims 15-17, and 19, they are computer program product claims reciting limitations substantially similar to those of system claims 1-3, and 5 respectively. They are therefore rejected for at least the same rationale. Bedros further teaches the additional limitation of a non-transitory computer-readable storage medium in which a program is stored, the program causing a computer to execute ([0065], Lines 1-5: Memory 330 can also store executable instructions such as, for example, computer readable instructions (e.g., software), for face image prioritization based on face quality analysis in accordance with one or more embodiments of the present disclosure).

Claims 4, 6, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bedros, in view of Frojdh, in view of Wilms, as applied to claims 1, 10, and 15 above, and in further view of WIPO Publication WO 2013/0145530 A1 (hereafter “WO2013145530A1”).

WO2013145530A1 was cited in the IDS filed 15 October 2019. Note: the following citations refer to the machine translation of this document previously attached.

Regarding claim 4, Wilms teaches:
execute the set of instructions to change the computational resources allocated (Column 5, Lines 16-41: An amount of processing capacity (e.g., virtual CPU (Central Processing Unit) units) used to process one video segment included in a set of video segments may differ from an amount of processing capacity used to process another video segment included in the set of video segments…The video processing service 106 may be configured to calculate an estimated amount of processing load (e.g., a number of virtual CPU units) that may be used to process video segments included in a video segment set. Column 5, Lines 56-67: After an estimated processing load has been calculated for each video segment included in a video file 118, the video processing service 106 may be configured to schedule the i.e., video segments are processed in a “post-stage” video processing step following a pre-stage, or analysis step (see Column 3, Lines 30-33)) according to the estimated processing load for the video segments and the processing capacity in software containers 122. More specifically, the video segments may be processed using software containers 122 that execute a video processing application and each software container 122 may be configured with a processing capacity that substantially matches the estimated processing capacity used to process an individual video segment with a defined processing load (i.e., processing capacity allocated to video processing steps differs, or changes, from video segment to video segment)).

While Wilms adjusts processing resources allocated for processing video segments, the combination of Bedros, Frojdh, and Wilms does not explicitly recite:
computational resources allocated based on a number of the faces observed in the pre-stage step.

However, WO2013145530A1 teaches:
computational resources allocated based on a number of the faces observed in the pre-stage step (Page 7, Paragraph 15, Lines 1-3: In the case of person authentication, if a large number of people is found in the face detection process (i.e., large numbers of people correspond to large numbers of faces), it can be predicted that the load of the face feature extraction process will increase (i.e., resource allocation in Wilms is based on predicted load)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined WO2013145530A1’s teaching of determining processing load of video processing related to facial recognition, with the combination of Bedros, Frojdh, and Wilms’ teaching of adjusting computational resources allocated for video processing based on determined processing load, with a reasonable expectation of success, since they are analogous video processing systems that similarly determine facial recognition load and allocate resources accordingly. Such a combination results in a system that adjusts resource allocation for video processing, as in Wilms, based on a load 

Regarding claim 6, while Wilms teaches predicting changes in processing load of video processing, and Bedros teaches processing load of video processing being based on how many of the faces will be processed and how many of the faces will be stored for later processing, the combination of Bedros, Frojdh, and Wilms does not explicitly recite:
execute the set of instructions to use a model for predicting fluctuation in a processing load by the computational resources, the model being represented by a number of pieces of data of the analysis result and a number of pieces of data of the internal information.

	However, WO2013145530A1 discloses:
execute the set of instructions to use a model for predicting fluctuation in a processing load by the computational resources, the model being represented by a number of pieces of data of the analysis result and a number of pieces of data of the internal information (Page 8, Paragraph 1, Lines 1-3: As another example of load measurement by the first load determination unit 14, information from an external system can be used. For example, in a station monitoring camera, it is conceivable that the number of people will increase when a train arrives. Therefore, it is possible to predict the load by interlocking with operation information (i.e., external operation information models load information, and therefore represents a “model” that is used to predict load information based on a number of people representing facial recognition data. For example, external operation information models when trains arrive, and therefore when load due to facial recognition processing will increase)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined WO2013145530A1’s teaching of modeling processing load due to facial recognition processing using external operation information, with the combination of Bedros, Frojdh, and Wilms’ teaching of processing load due to facial recognition being based on a number of facial images to 

Regarding method claim 13, and product claim 18, they recite limitations substantially similar to those recited in claim 4, and are therefore rejected for at least the same rationale.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bedros, in view of Frojdh, in view of Wilms, in view of WO2013/145530A1, as applied to claim 6 above, and in further view of Deng et al. Patent No.: US 6,938,256 B2 (hereafter “Deng”).

Deng was cited in the IDS filed 14 June 2021.

Regarding claim 7, while WO2013/145530A1 discloses using a model to predict load due to facial recognition processing, the combination of Bedros, Frojdh, Wilms, and WO2013145530A1 does not explicitly recite:
execute the set of instructions to select a specified model from a plurality of the models based on content change of the image data observed up to the present time.

However, Deng teaches:
execute the set of instructions to select a specified model from a plurality of the models based on content change of the image data observed up to the present time (Column 6, Lines 17-22: When a request from the Internet comes in, the request examiner (120) compares the request with i.e., “models”) contained in the adaptive request table (110), finds the closest match, and creates a requirement vector (116) including the five corresponding resource parameters. Column 3, Lines 57-61: Incoming client requests are analyzed to determine their attributes and behavior so that a given request’s expected demand on resources can be predicted and resource requirements can be assigned to the request (i.e., a particular pattern is selected that most closely models behavior, or “changes” in resource demand, such as selecting the best model of a train schedule that can be used to predict the content, or number of faces, captured by the station monitoring camera of WO2013145530A1 that leads to an expected resource demand)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Deng’s teaching of selecting a model that best reflects behavior, or changes in resource demand, with the combination of Bedros, Frojdh, Wilms, and WO2013145530A1’s teaching of determining resource demand from external data that models changes in content of an image, with a reasonable expectation of success, since they are analogous resource allocation systems that similarly determine expected resource consumption, and allocate resources to meet the expected resource consumption. Such a combination results in a system that selects a pattern from multiple patterns, as in Deng, that most closely represents a model that predicts changing behavior of a computational load in a request, as in Deng, where the computational load is due to performing facial recognition on a number of faces, as in WO2013145530A1. One of ordinary skill would have been motivated to make this combination to improve the capability of a resource allocation scheme to be more adaptive and dynamic by analyzing attributes of client requests for expected demand patterns (Deng Column 2, Lines 38-42).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bedros, in view of Frojdh, in view of Wilms, as applied to claim 1 above, and in further view of Byers et al. Pub. No.: US 2017/0366472 A1 (hereafter “Byers”).

Byers was cited in the previous PTO-892 dated 10 August 2021.

Regarding claim 8, Wilms teaches:
execute the set of instructions to…change the computational resources allocated to the post-stage step based on the analysis result, [and] the internal information (Column 5, Lines 16-41: An amount of processing capacity (e.g., virtual CPU (Central Processing Unit) units) used to process one video segment included in a set of video segments may differ from an amount of processing capacity used to process another video segment included in the set of video segments…The video processing service 106 may be configured to calculate an estimated amount of processing load (e.g., a number of virtual CPU units) that may be used to process video segments included in a video segment set. Column 5, Lines 56-67: After an estimated processing load has been calculated for each video segment included in a video file 118, the video processing service 106 may be configured to schedule the video segments for processing (i.e., video segments are processed in a “post-stage” video processing step following a pre-stage, or analysis step (see Column 3, Lines 30-33)) according to the estimated processing load for the video segments and the processing capacity in software containers 122. More specifically, the video segments may be processed using software containers 122 that execute a video processing application and each software container 122 may be configured with a processing capacity that substantially matches the estimated processing capacity used to process an individual video segment with a defined processing load (i.e., different processing load, due to, for example, the facial images for processing, and the stored facial images for later processing, as in Bedros, is used to determine different, or “changed” amounts of processing capacity to allocate to each software container used to process the processing load)).

	While Wilms teaches changing an estimated processing load for different video segments, and Bedros teaches determining an estimated processing load based on facial images to be processed and facial images to be stored, the combination of Bedros, Frojdh, and Wilms does not explicitly recite:
execute the set of instructions to observe, as load observation information, a load when the analysis processing is performed, and change the computational resources allocated…based on…the load observation information.

However, Byers teaches:
execute the set of instructions to observe, as load observation information, a load when the analysis processing is performed, and change the computational resources allocated…based on…the load observation information ([0046], Lines 1-17: As an illustrative and non-limiting example, the first client application (associated with request 410) is a video analytics algorithm. As described above, the first client application is allocated fog node resources on fog nodes 211, 212, 213, 221, and 222, as indicated by dashed box 410a, that are included in the first and second fog node layers 210, 220 (see FIG. 2). The fog nodes 211, 212, 213 (in the first layer 210) are assigned a two-stage pipeline of low-level analytics application components (e.g., image optimization and feature extraction), and the fog nodes 221, 222 (in the second layer 220) are assigned two higher-level analytics application components (e.g., object recognition and geofence parameter alarms). If performance measures indicate too high of a latency (i.e., performance, or “load” is measured or “observed”), the fog orchestrator 250 may refactor the application pipeline by moving the object recognition processes from the second fog node layer 220 to the first fog node layer 210 (i.e., refactoring an application pipeline of a video analytics algorithm, involving at least a first step (pre-stage step) that performs object (such as facial) recognition and a second step (post-stage step) that performs feature extraction, based on measured performance represents “changing” the computational resources allocated to the application pipeline based on “observed load”)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Byers’ teaching of refactoring computational resources allocated to a video analytics pipeline based on measured performance, with the combination of Bedros, Frojdh, and Wilms’ teaching of changing resources allocated to a video analytics application, with a reasonable expectation of success, since they are analogous systems that perform video analysis tasks using dynamically allocatable resources. Such a combination results in a system that dynamically allocates changeable resource to a video analytics application, as in Wilms, based on facial images to be processed or stored, as in Bedros, and further in view of measured performance, as in Byers. One of ordinary skill would have been motivated to make this combination to identify and reduce latency, in order to improve responsiveness and redundancy (Byers [0020])

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bedros, in view of Frojdh, in view of Wilms, as applied to claim 1 above, and in further view of Chan et al. Pub. No.: US 2008/0256223 A1 (hereafter “Chan”).

Chan was cited in the IDS filed 19 January 2021.

Regarding claim 9, while Wilms allocates resources to process analysis tasks in a post-stage step, the combination of Bedros, Frojdh, and Wilms does not explicitly recite:
execute the set of instructions to make a request for performing the analysis processing in the post-stage step to another analysis system when detecting shortage of the computational resources.

	However, Chan teaches:
execute the set of instructions to make a request for performing the analysis processing in the post-stage step to another analysis system when detecting shortage of the computational resources ([0005], Lines 2-12: The grid computing environment includes a scale across module (i.e., “task transmission unit”) for, when a new job (i.e., “analysis request”) is submitted, determining if a first of the computing clusters (i.e., “analysis system”) has sufficient available resources to run the new job. If the scale across module determines that the first computing cluster does not have sufficient available resources to run the new job, the scale across module determines if a second of the computing clusters (i.e., “another analysis system”) has sufficient available resources to run a first job that is current running on the first computing cluster. If this determination is positive, then the first job is migrated to the second computing cluster (i.e., migrated job is “input” operated on by the second node)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Chan’s teaching of migrating, or transmitting tasks between computing clusters when resources at a source cluster are not sufficient, with the combination of Bedros, Frojdh, and Wilms’ teaching of performing analysis processing at post-stage steps using allocated processing .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leech et al. Pub. No.: US 2015/0264299 A1 discloses a dynamic eye tracking system that captures, using a camera, an image for facial recognition comprising one or more users within a viewing area. The system may determine and/or adjust image resource allocations based on the location of unknown users within the viewing area.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Examiner, Art Unit 2195